Exhibit 10.5
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
     This Amended and Restated Executive Employment Agreement (“Agreement”) is
dated September 8, 2009 (“Effective Date”), by and between JDA Software Group,
Inc., a Delaware corporation (“Company”) and Hamish N. Brewer (“Executive”)
(either party individually, a “Party”; collectively, the “Parties”).
     WHEREAS, Company desires to retain the services of Executive as President
and Chief Executive Officer;
     WHEREAS, the Parties desire to supersede and replace in its entirety
Executive’s prior Executive Employment Agreement, dated January 22, 2003, with
this Agreement;
     WHEREAS, the Parties desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment by Company and to address certain
matters related to Executive’s employment with Company;
     NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:
     1. Employment. Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.
     2. Duties.
          2.1 Position. Executive is employed as President and Chief Executive
Officer and shall have the duties and responsibilities assigned by Company’s
Board of Directors (“Board”) as may be reasonably assigned from time to time.
Executive shall perform faithfully and diligently all duties assigned to
Executive. Company reserves the right to modify Executive’s position and duties
at any time in its sole and absolute discretion, provided that the duties
assigned are consistent with the position of President and Chief Executive
Officer and that Executive continues to report directly to the Board.
          2.2 Standard of Conduct/Full-time. During the term of this Agreement,
Executive will act loyally and in good faith to discharge the duties of
President and Chief Executive Officer, and will abide by all policies and
decisions made by Company, as well as all applicable federal, state and local
laws, regulations or ordinances. Executive shall devote Executive’s full
business time and efforts to the performance of Executive’s assigned duties for
Company and may not engage in other paid service unless Executive notifies the
Board in advance of Executive’s intent to engage in other paid work and receives
the Board’s express written consent to do so.
          2.3 Work Location. Executive’s principal place of work shall be
located in Scottsdale, Arizona or such other location as the parties may agree
upon from time to time.
     3. At-Will Employment. Executive’s employment with the Company is at-will
and not for any specified period and may be terminated at any time, with or
without cause (as defined below) or advance notice, by either Executive or the
Company subject to the provisions regarding termination set forth below in
Section 7. Any change to the at-will employment relationship must be by
specific, written agreement signed by Executive and the Company, and must be
approved by the Company’s Board of Directors. Nothing in this Agreement is
intended to or should be construed to contradict, modify or alter this at-will
relationship.

 



--------------------------------------------------------------------------------



 



     4. Compensation.
          4.1 Base Salary. As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive a salary of
$500,000 per year, payable in equal monthly installments and in accordance with
the normal payroll practices of Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
authorized payroll deductions.
          4.2 Equity. Subject to approval by Company’s Board of Directors (the
“Board”), Company will from time to time grant to Executive various forms of
equity awards of Company’s common stock (the “Equity Awards”). The Equity Awards
will be subject to the terms and conditions of Company’s 2005 Performance
Incentive Plan, or any other subsequent employee equity plan approved in the
future by the Board and the Company’s shareholders, as designated by the Board
(the “Plan”). The Equity Awards will also be subject to the terms and conditions
contained in the applicable forms of award agreement adopted by the Board and
certain vesting acceleration provisions described in this Agreement.
          4.3 Incentive Compensation. In addition, Executive will also be
eligible to receive incentive compensation subject to the terms and conditions
contained in the Executive Bonus Plan, which is approved by the Board and is
subject to amendment from time to time by the Board in its sole and absolute
discretion (a “Bonus”). Unless otherwise provided herein, the payment of any
Bonus pursuant to this Section 4.3 shall be made in accordance with the normal
payroll practices of Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions.
          4.4 Performance and Salary Review. The Board will periodically review
Executive’s performance on no less than an annual basis. Adjustments to salary
or other compensation, if any, will be made by the Board in its sole and
absolute discretion.
     5. Customary Fringe Benefits and Facilities. Executive will be entitled to
4 weeks of paid vacation, and will be eligible for all customary and usual
fringe benefits generally available to executives of Company, subject to the
terms and conditions of Company’s benefit plan documents. Company reserves the
right to change or eliminate the fringe benefits on a prospective basis, at any
time, effective upon notice to Executive; provided, however, that during the
period of employment under this Agreement, Executive and his spouse and eligible
dependents shall be entitled to receive all benefits of employment generally
available to other members of Company’s management and those benefits for which
key executives are or shall become eligible, when and as Executive becomes
eligible therefore, including, without limitation, group health, life and
disability insurance benefits and participation in Company’s 401 (k) plan.
Company further agrees to furnish Executive with such assistance and
accommodations (i.e., an office in the size, type and quality as provided to
Executive prior to the Effective Date) as shall be suitable to the character of
Executive’s position with Company and adequate for the performance of
Executive’s duties hereunder.
     6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies. Any reimbursement Executive is entitled to receive shall (a) be paid
no later than the last day of Executive’s tax year following the tax year in
which the expense was incurred, (b) not be affected by any other expenses that
are eligible for reimbursement in any tax year and (c) not be subject to
liquidation or exchange for another benefit.

-2-



--------------------------------------------------------------------------------



 



     7. Termination of Executive’s Employment.
          7.1 Termination for Cause or upon Death. Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) theft or material dishonesty relating to
the Company or its business, intentional falsification of any employment or
Company records; or improper disclosure of Company’s confidential or proprietary
information; (b) Executive’s conviction (including any plea of guilty or nolo
contendere) for any criminal act that materially impairs his ability to perform
his duties for Company; (c) willful misconduct or breach of fiduciary duty for
personal profit by Executive, (d) Executive’s material failure to abide by the
Company’s code of conduct or code of ethics policies resulting in demonstrable
injury to the Company or its reputation, or (e) a material breach of this
Agreement by Executive which is not cured within thirty (30) days of receipt by
Executive of reasonably detailed written notice from Company. Executive’s
employment shall terminate upon his death. In the event Executive’s employment
is terminated for Cause or upon his death, Executive (or his estate or
designated beneficiaries) shall be entitled to receive only unpaid Base Salary
then in effect, prorated to the date of termination, together with any amounts
or benefits due upon termination pursuant to the plans or policies described in
Section 5, and for reimbursement of business expenses incurred prior to
termination to the extent provided in Section 6. Notwithstanding the foregoing,
in the event Executive’s employment is terminated due to death arising or
occurring, in the reasonable judgment of the Board or its Compensation Committee
in the course of performance by Executive of his duties hereunder, the Company
shall cause the immediate acceleration of the vesting of all Executive’s
outstanding earned-but-unvested Equity Awards (as described in Section 7.2
below). Except as set forth above, upon termination for Cause or death, all
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. For purposes of clarity,
except as specifically set forth in this Section 7.1, Executive will not be
entitled to receive the Severance Benefits described in Section 7.2 below.
          7.2 Termination Without Cause by Company. Company may terminate
Executive’s employment under this Agreement without Cause at any time on sixty
(60) days’ advance written notice to Executive. Upon termination without Cause,
Executive will receive the unpaid Base Salary then in effect, prorated to the
effective date of termination (the “Termination Date”), together with any
amounts or benefits due upon termination pursuant to the plans or policies
described in Section 5, and for reimbursement of business expenses incurred
prior to termination to the extent provided in Section 6. In addition, the
Company shall (X) pay a lump sum on the forty-fifth (45th) day following such
termination in an amount equal to (i) his Base Salary for twenty-four (24)
months from the Termination Date, plus (ii) one year’s target Bonus pursuant
Section 4.3 of this Agreement for the calendar year during which the termination
occurs, calculated based on the Bonus that would be paid to Executive if he had
not been terminated and if all performance based milestones were achieved at the
100% level by both Company and the Executive, such Bonus to be, solely for the
purpose of defining Severance Benefits, not less than $600,000, plus (iii) any
unpaid Bonus earned in the year of termination, but not paid as of termination,
(Y) cause the immediate acceleration of the vesting of all of Executive’s
outstanding earned-but-unvested Equity Awards; and (Z) in the event that
Executive timely elects to obtain continued group health insurance coverage for
himself and his family under COBRA following termination of employment under
this Section 7.2, pay the premiums for such coverage through the earlier of
(i) the date that is eighteen (18) months following the Termination Date, or
(ii) the first date on which Executive becomes eligible for other group health
insurance coverage pursuant to Executive’s subsequent employment (such amounts,
accelerated vesting and insurance coverage, together with any amounts to which
Executive is entitled pursuant to Sections 5 or 6 hereof as of the Termination
Date, shall be referred to herein as the “Severance Benefits”), provided that
(A) Executive executes a full general release (which shall contain a cross
release of the Company), releasing all claims, known or unknown, that Executive
may have against Company arising out of or any way related to this Agreement or
Executive’s employment or termination of employment with Company and such
release has become effective in accordance with its terms prior to

-3-



--------------------------------------------------------------------------------



 



the forty-fifth (45th) day following such termination, in substantially the form
attached hereto as Exhibit A, or in another form that is acceptable to Company
in its sole discretion, and (B) the Severance Benefits shall be subject to
Section 7.7 below. For purposes of this agreement, an “earned-but-unvested
Equity Award” means an Equity Award or any portion thereof that remains subject
to a substantial risk of forfeiture until both (i) one or more applicable
corporate financial or other business performance goals have been satisfied and
(ii) Executive’s service with the Company has continued through a specified
date, and with respect to such Equity Award the condition specified in clause
(i) of this sentence has been satisfied but the condition specified in clause
(ii) of this sentence has not been satisfied. All other Company obligations to
Executive will be automatically terminated and completely extinguished upon
termination of employment.
          7.3 Termination for Good Reason by Executive. Executive may terminate
Executive’s employment under this Agreement for Good Reason at any time on five
(5) days’ advance written notice to Company given within one hundred eighty
(180) days following the initial existence of a condition constituting Good
Reason. In the event of termination for Good Reason, Executive will receive the
unpaid Base Salary then in effect, prorated to the effective date of
termination. In addition, Executive will be entitled to receive the Severance
Benefits described in Section 7.2, above, provided that Executive complies with
the conditions to receiving the Severance Benefits described in Sections 7.2(A)
and 7.2(B) above. All other Company obligations to Executive will be
automatically terminated and completely extinguished upon termination of
employment.
For purposes of this Agreement, “Good Reason” is defined as the occurrence and
continuation of any of the following conditions, provided that Executive has
delivered written notice to the Company of such condition within ninety
(90) days after its initial existence and the Company has failed to cure such
condition within thirty (30) days following such written notice:
               (a) a material, adverse change in Executive’s authority,
responsibilities or duties; provided, that for purposes of this Agreement and
without limiting the generality of the foregoing, a material, adverse change
shall be deemed to occur if Executive no longer serves as President and Chief
Executive Officer (who shall be the most senior executive) of a publicly-traded
company reporting directly to the Board;
               (b) the relocation of Executive’s work place for Company over
Executive’s written objection, to a location more than thirty (30) miles from
Scottsdale, Arizona;
               (c) a failure to pay, or any material reduction of Executive’s
Base Salary or Executive’s Bonus without Executive’s written consent (subject to
applicable performance requirements with respect to the actual amount of Bonus
earned by Executive); or
               (d) any material breach of this Agreement by Company that is not
cured within thirty (30) days of Company’s receipt of written notice from
Executive specifying the material breach of this Agreement.
          7.4 Termination upon Disability. Executive’s employment will be
terminated upon Disability, unless otherwise agreed upon in writing by the
Company within 15 days of such determination. Upon termination for Disability
Executive will be entitled to receive the Severance Benefits described in
Section 7.2, above, provided that Executive complies with the conditions to
receiving the Severance Benefits described in Sections 7.2(A) and 7.2(B) above
and provided further that the lump sum amount due under Section 7.2 (X) upon
Disability shall be reduced by payments received or receivable under a
disability plan sponsored by the Company that covers a substantial number of
employees and that was established before Executive became disabled. All other
Company obligations to

-4-



--------------------------------------------------------------------------------



 



Executive will be automatically terminated and completely extinguished upon
termination of employment.
For purposes of this Agreement, “Disability” shall have the meaning assigned to
it in the group long term disability insurance policy maintained by the Company
for the benefit of its employees. In the absence of such a policy, “Disability”
means that, as a result of Executive’s mental or physical illness or injury,
Executive is unable to perform (with or without reasonable accommodation in
accordance with the Americans with Disabilities Act) the duties of Executive’s
position pursuant to this Agreement for a continuous period of three (3) months.
          7.5 Voluntary Resignation by Executive. Executive may voluntarily
resign Executive’s position with Company for any reason, at any time after the
Effective Date, on five (5) days’ advance written notice. In the event of
Executive’s resignation, Executive will be entitled to receive only the Base
Salary up through the end of the five-day notice period, together with any
amounts or benefits due upon termination to which Executive is entitled pursuant
to Section 5, and for reimbursement of business expenses incurred prior to
termination to the extent provided in Section 6. All other Company obligations
to Executive pursuant to this Agreement will become automatically terminated and
completely extinguished upon termination of employment. For purposes of clarity,
except as specifically set forth herein; Executive will not be entitled to
receive any Severance Benefits described in Section 7.2 above. The provisions of
this Section 7.5 shall not apply to Executive’s resignation for Good Reason.
          7.6 Mandatory Reduction of Payments in Certain Events.
               (a) Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the “Excise Tax”), then, prior to the
making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax,
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). The reduction of the Payments due
hereunder, if applicable, shall be made in such a manner as to maximize the
economic present value of all Payments actually made to Executive, determined by
the Determination Firm as defined in Section 14.2 below.
               (b) The determination of whether an Excise Tax would be imposed,
the amount of such Excise Tax, and the calculation of the amounts referred to
Section 14.1(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be paid for by the Company and shall be binding upon the Company and
Executive.
               (c) In the event that the provisions of Internal Revenue Code
Section 280G and 4999 or any successor provisions are repealed without
succession, this Section 14 shall be of no further force or effect.
          7.7 Forfeiture of Severance Benefits. The right of Executive to
receive or to retain Severance Benefits pursuant to Section 7.2 or Section 7.3
shall be subject to Executive’s continued compliance with the Covenants (as
defined in Section 12). In the event that Executive breaches any of the
Covenants, the Company shall have the right to (a) terminate any further
provision of Severance

-5-



--------------------------------------------------------------------------------



 



Benefits not yet paid or provided, (b) seek reimbursement from Executive for any
and all such Severance Benefits previously paid or provided to Executive,
(c) recover from Executive all shares of stock of the Company the vesting of
which was accelerated by reason of the Severance Benefits (or the proceeds
therefrom, reduced by any exercise or purchase price paid to acquire such
shares), and (d) immediately cancel all Equity Awards the vesting of which was
accelerated by reason of the Severance Benefits.
     8. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. If the Board reasonably
believes such a conflict exists during the term of this Agreement, the Board may
ask Executive to choose to discontinue the other work or resign employment with
Company.
     9. Post-Termination Non-Competition.
          9.1 Consideration For Promise To Refrain From Competing. Executive
agrees that Executive’s services are special and unique, that Company’s
disclosure of confidential, proprietary information and specialized training and
knowledge to Executive, and that Executive’s level of compensation and benefits
are partly in consideration of and conditioned upon Executive not competing with
Company. Executive acknowledges that such consideration is adequate for
Executive’s promises contained within this Section 9.
          9.2 Promise To Refrain From Competing. Executive understands Company’s
need for Executive’s promise not to compete with Company is based on the
following: (a) Company has expended, and will continue to expend, substantial
time, money and effort in developing its proprietary information; (b) Executive
will in the course of Executive’s employment develop, be personally entrusted
with and exposed to Company’s proprietary information; (c) both during and after
the term of Executive’s employment, Company will be engaged in the highly
competitive retail demand chain software industry; (d) Company provides products
and services nationally and internationally; and (e) Company will suffer great
loss and irreparable harm if Executive were to enter into competition with
Company. Therefore, in exchange for the consideration described in Section 9.1
above, Executive agrees that for the period of nine (9) months following the
date Executive ceases to render services to Company (the “Covenant Period”),
Executive will not either directly or indirectly, whether as an owner, director,
officer, manager, consultant, agent or employee: (i) work for a competitor of
Company, which is defined to include those entities or persons in the business
of developing, marketing, selling and supporting software specifically designed
for businesses in the retail and consumer packaged goods markets in any country
in which Company does business (the “Restricted Business”) or (ii) make or hold
during the Covenant Period any investment in any Restricted Business, whether
such investment be by way of loan, purchase of stock or otherwise, provided that
there shall be excluded from the foregoing the ownership of not more than 1% of
the listed or traded stock of any publicly held corporation. For purposes of
this Section 9, the term “Company” shall mean and include Company, any
subsidiary or affiliate of Company, any successor to the business of Company (by
merger, consolidation, sale of assets or stock or otherwise) and any other
corporation or entity of which Executive may serve as a director, officer or
employee at the request of Company or any successor of Company. For the
avoidance of doubt, Restricted Business shall not include a company that
develops, markets, sells or supports software that applies to a variety of
vertical markets (“Cross Vertical Solutions”) where the company may have
customized its Cross Vertical Solutions for the retail and consumer packaged
goods markets, but does not have software that is primarily targeted to the
retail and consumer packaged goods markets.
          9.3 Reasonableness of Restrictions. Executive represents and agrees
that the restrictions on competition, as to time, geographic area, and scope of
activity, required by this Section 9 are reasonable, do not impose a greater
restraint than is necessary to protect the goodwill and business

-6-



--------------------------------------------------------------------------------



 



interests of Company, and are not unduly burdensome to Executive. Executive
expressly acknowledges that Company competes on an international basis and that
the geographical scope of these limitations is reasonable and necessary for the
protection of Company’s trade secrets and other confidential and proprietary
information. Executive further agrees that these restrictions allow Executive an
adequate number and variety of employment alternatives, based on Executive’s
varied skills and abilities. Executive represents that Executive is willing and
able to compete in other employment not prohibited by this Agreement.
          9.4 Reformation if Necessary. In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of activity
of any restriction under this Section 9 and its subsections is unenforceable,
the restrictions under this section and its subsections shall not be terminated
but shall be reformed and modified to the extent required to render them valid
and enforceable. Executive further agrees that the court may reform this
Agreement to extend the Covenant Period by an amount of time equal to any period
in which Executive is in breach of this covenant.
     10. Confidentiality and Proprietary Rights. Executive agrees to read, sign
and abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement, which was previously executed by Executive and incorporated herein by
reference.
     11. Nonsolicitation.
          11.1 Nonsolicitation of Customers or Prospects. Executive acknowledges
that information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Executive agrees that during the term of this Agreement
and the Covenant Period, Executive will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Company’s relationship with any of its customers or customer prospects by
soliciting or encouraging others to solicit any of them for the purpose of
diverting or taking away business from Company.
          11.2 Nonsolicitation of Company’s Employees. Executive agrees that
during the term of this Agreement and the Covenant Period, Executive will not,
either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Company’s business by soliciting,
encouraging, hiring or attempting to hire any of Company’s employees or causing
others to solicit or encourage any of Company’s employees to discontinue their
employment with Company.
     12. Injunctive Relief. Executive acknowledges that Executive’s breach of
the covenants contained in Sections 9-11 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall, in addition to the action it is authorized to take pursuant to
Section 7.7, be entitled to seek temporary, preliminary and permanent injunctive
relief without the necessity of proving actual damages or posting any bond or
other security.
     13. Agreement to Mediate and Arbitrate. In the event a dispute arises in
connection with this Agreement, the Company and Executive agree to submit the
dispute to non-binding mediation, with the mediator to be selected and
compensated by the Company. In the event a resolution is not reached through
mediation, then, to the fullest extent permitted by law, Executive and Company
agree to arbitrate any controversy, claim or dispute between them arising out of
or in any way related to this Agreement, the employment relationship between
Company and Executive and any disputes upon termination of employment, including
but not limited to breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, family and
medical leave, compensation or benefits claims, constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law. Claims for breach of Company’s Employee Innovations

-7-



--------------------------------------------------------------------------------



 



and Proprietary Rights Agreement, workers’ compensation, unemployment insurance
benefits and Company’s right to obtain injunctive relief pursuant to Section 12
above are excluded. For the purpose of this agreement to arbitrate, references
to “Company” include all parent, subsidiary or related entities and their
employees, supervisors, officers, directors, agents, pension or benefit plans,
pension or benefit plan sponsors, fiduciaries, administrators, affiliates and
all successors and assigns of any of them, and this Agreement shall apply to
them to the extent Executive’s claims arise out of or relate to their actions on
behalf of Company.
          13.1 Initiation of Arbitration. Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.
          13.2 Arbitration Procedure. The arbitration will be conducted in
Maricopa County, Arizona, by a single neutral arbitrator and in accordance with
the then current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of Arizona, and only such power, and shall follow the law. The
parties agree to abide by and perform any award rendered by the arbitrator.
Judgment on the award may be entered in any court having jurisdiction thereof.
          13.3 Costs of Arbitration. Each party shall bear one half the cost of
the arbitration filing and hearing fees, and the cost of the arbitrator.
     14. General Provisions.
          14.1 Successors and Assigns. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.
          14.2 Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
     14.3 Attorneys’ Fees. The Company will reimburse Executive’s legal counsel
fees in connection with the negotiation of this Agreement not to exceed $15,000.
Any reimbursement of attorney’s fees to which Executive is entitled and which
are treated for federal income tax purposes as compensation shall (a) be paid no
later than the last day of Executive’s tax year following the tax year in which
the expense was incurred, (b) not be affected by any other expenses that are
eligible for reimbursement in any tax year and (c) not be subject to liquidation
or exchange for another benefit. In any dispute relating to this Agreement, the
losing party shall pay the attorneys’ fees of the prevailing party in addition
to its own attorneys’ fees
          14.4 Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

-8-



--------------------------------------------------------------------------------



 



          14.5 Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
          14.6 Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of Arizona. Each
party consents to the jurisdiction and venue of the state or federal courts in
Maricopa County, Arizona, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.
          14.7 Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.
          14.8 Survival. Sections 8 (“No Conflict of Interest”), 9
(“Post-Termination Non-Competition”), 10 (“Confidentiality and Proprietary
Rights”), 11 (“Nonsolicitation”), 12 (“Injunctive Relief’), 13 (“Agreement to
Arbitrate”), 14 (“General Provisions”) and 15 (“Entire Agreement”) of this
Agreement shall survive Executive’s employment by Company.
          14.9 Application of Section 409A.
               (a) Notwithstanding anything set forth in this Agreement to the
contrary, no amount payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) shall be
paid unless and until Executive has incurred a “separation from service” within
the meaning of the Section 409A Regulations. Furthermore, to the extent that
Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Executive’s separation from service, no amount
that constitutes a deferral of compensation within the meaning of the
Section 409A Regulations which is payable on account of Executive’s separation
from service shall paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
               (b) The Company intends that income provided to Executive
pursuant to this Agreement will not be subject to taxation under Section 409A of
the Code. The provisions of this Agreement shall be interpreted and construed in
favor of satisfying any applicable requirements of Section 409A of the Code.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, the Company
shall indemnify and hold Executive harmless from and against the payment of any
taxes under Section 409A of the Code on compensation paid or provided to
Executive pursuant to this Agreement.
     15. Entire Agreement. This Agreement, together with the Plan and any
agreement evidencing an Equity Award described in Section 4.2, the Executive
Bonus Plan described in Section 4.3, the

-9-



--------------------------------------------------------------------------------



 



Employee Innovations and Proprietary Rights Assignment Agreement described in
Section 10 and the Form of Confidential Separation and Release Agreement
attached hereto as Exhibit A, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and the Board of Company. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.
[The remainder of this page is intentionally left blank.]

-10-



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

                     
 
              EXECUTIVE    
 
                   
Dated:
                   
 
                   
 
              HAMISH N. BREWER    
 
                   
 
                   
 
              ADDRESS    
 
                   
 
              COMPANY    
 
                   
Dated:
          By:        
 
                   
 
              Jock Patton, Chairman of Company Compensation Committee    

[Signature Page to Brewer Amended and Restated Employment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
     This Confidential Separation and Release Agreement (“Agreement”) is between
                     (“Employee”) and JDA Software Group, Inc. (the “Company”)
(hereinafter the “parties”), and is entered into as of                     .
This Agreement will not become effective until the expiration of seven (7) days
from Employee’s execution of this Agreement (the “Effective Date”).
     WHEREAS, Employee has been employed by the Company as                     
and is a party to that certain Employment Agreement dated                     ,
as amended by and between the Company and Employee as then in effect immediately
prior to the Effective Date (the “Employment Agreement”);
     WHEREAS, the last day of Employee’s employment with the Company was
                    ; and
     WHEREAS, the Company and Employee desire to avoid disputes and/or
litigation regarding Employee’s separation from employment or any events or
circumstances preceding or coincident with Employee’s separation from
employment;
     NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with the Company
will terminate upon the following terms:
     1. Mutual General Release:
               (a) Employee for himself or herself and on behalf of Employee’s
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company and any
current or former stockholders, directors, parent, subsidiary, affiliated, and
related corporations, firms, associations, partnerships, and entities, and their
successors and assigns, from any and all claims and causes of action whatsoever,
whether known or unknown or whether connected with Employee’s employment by the
Company or not, which may have arisen, or which may arise, prior to, or at the
time of, the execution of this Agreement, including, but not limited to, any
claim or cause of action arising out of any contract, express or implied, any
covenant of good faith and fair dealing, express or implied, any tort (whether
intentional or released in this agreement), or under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification (WARN) Act,
the Older Workers Benefit Protection Act, or any other municipal, local, state,
or federal law, common or statutory. The foregoing release shall not apply to
indemnification or hold harmless obligations the Company may have that by their
terms survive the termination of the Employee’s employment with the Company.
               (b) The Company for itself and on behalf of its current or former
stockholders, directors, parent, subsidiary, affiliated, and related
corporations, firms, associations, partnerships, and entities, and their
successors and assigns IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND
FOREVER DISCHARGES, Employee and his personal representatives, administrators,
trustees, heirs and assigns from any and all claims and causes of action
whatsoever, whether known or unknown or whether connected with Employee’s
employment by the Company or not, which may have arisen, or which may arise,
prior to or at the time of, the execution of this Agreement, including, but not
limited to, any claim or cause of action arising out of any contract, express or
implied, any covenant of

 



--------------------------------------------------------------------------------



 



good faith and fair dealing, express or implied, any tort (whether intentional
or released in this agreement), or any other municipal, local, state, or federal
law, common or statutory, in each case to the extent that Employee satisfied the
standard of conduct required for indemnification.
     2. Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against the Company or any of the
released parties based upon any of the claims released in this Agreement.
     3. Severance Terms: Upon the expiration of seven (7) days from Employee’s
execution of this Agreement and provided that this Agreement has become
effective in accordance with its terms, in consideration for the promises,
covenants, agreements, and releases set forth herein and in the Employment
Agreement, the Company agrees to pay Employee the Severance Benefits as defined
in and pursuant to the Employment Agreement (the “Severance Benefits”), subject
to the provisions for forfeiture of such Severance Benefits set forth in
Section 7.6 of the Employment Agreement.
     4. Right to Revoke: Employee may revoke this Agreement by notice to the
Company, in writing, received within seven (7) days of the date of its execution
by Employee (the “Revocation Period”). Employee agrees that Employee will not
receive the benefits provided by this Agreement if Employee revokes this
Agreement. Employee also acknowledges and agrees that if the Company has not
received from Employee notice of Employee’s revocation of this Agreement prior
to the expiration of the Revocation Period, Employee will have forever waived
Employee’s right to revoke this Agreement, and this Agreement shall thereafter
be enforceable and have full force and effect.
     5. Acknowledgement: Employee acknowledges and agrees that: (A) except as to
any Severance Benefits which remain unpaid as of the date of this Agreement, no
additional consideration, including salary, wages, bonuses or Equity Awards as
described in the Employment Agreement, is to be paid to him by the Company in
connection with this Agreement; (B) except as provided by this Agreement,
Employee has no contractual right or claim to the Severance Benefits; and,
(C) payments pursuant to this Agreement shall terminate immediately if Employee
breaches any of the provisions of this Agreement.
     6. Non-Admissions: Employee acknowledges that by entering into this
Agreement, the Company does not admit, and does specifically deny, any violation
of any local, state, or federal law.
     7. Confidentiality: Employee agrees that Employee shall not directly or
indirectly disclose the terms, amount or fact of this Agreement to anyone other
than Employee’s immediate family or counsel, except as such disclosure may be
required for accounting or tax reporting purposes or as otherwise may be
required by law.
     8. Nondisparagement: Each party agrees that it will not make any
statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, that defame, disparage or in any way criticize
the personal or business reputation, practices or conduct of the other
including, in the case of the Company, its employees, directors and
stockholders.
     9. Acknowledgement of Restrictions; Confidential Information: Employee
acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement
and the Employee Innovations and Proprietary Rights Assignment Agreement between
Employee and the Company (the “Proprietary Rights Agreement”). Employee
acknowledges and reaffirms Employee’s obligation to continue abide fully and
completely with all post-employment provisions of the Employment Agreement and
the Proprietary Rights

 



--------------------------------------------------------------------------------



 



Agreement and agrees that nothing in this Agreement shall operate to excuse or
otherwise relieve Employee of such obligations.
     11. Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.
     12. Entire Agreement: This Agreement, along with the Employment Agreement
and the Proprietary Rights Agreement which are referred to above, constitute the
entire agreement between the Employee and the Company, and supersede all prior
and contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.
     13. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, except where preempted by
federal law.
     14. Statement of Understanding: By executing this Agreement, Employee
acknowledges that (a) Employee has had at least twenty-one (21) or forty-five
(45) days, as applicable in accordance with the Age Discrimination in Employment
Act, as amended, to consider the terms of this Agreement and has considered its
terms for such a period of time or has knowingly and voluntarily waived
Employee’s right to do so by executing this Agreement and returning it to the
Company; (b) Employee has been advised by the Company to consult with an
attorney regarding the terms of this Agreement; (c) Employee has consulted with,
or has had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.
EXECUTED in ____________________________________, this day of
_____________________________________, 20___.

                              EMPLOYEE    
 
            EXECUTED in ____________________________________, this day of
_____________________________________, 20___.
 
                JDA Software Group, Inc.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 